

117 S417 IS: Visa Security Act
U.S. Senate
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 417IN THE SENATE OF THE UNITED STATESFebruary 24, 2021Mr. Cotton (for himself, Mr. Scott of Florida, Mrs. Blackburn, Mr. Cruz, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo prohibit the Secretary of State from issuing B1 and B2 visas to nationals of the People's Republic of China for periods of more than one year unless certain conditions are met.1.Short titleThis Act may be cited as the Visa Security Act.2.Conditions on issuance of certain B1 and B2 visas to nationals of the People's Republic of China(a)In generalThe Secretary of State may not issue to a national of the People's Republic of China a nonimmigrant visa described in section 101(a)(15)(B) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(B)) that is valid for a period of more than one year unless the Secretary certifies to Congress that the Government of the People's Republic of China has— (1)ceased its—(A)campaign of economic and industrial espionage against the United States; and(B)provocative and coercive behavior towards Taiwan;(2)withdrawn its national security law with respect to Hong Kong and fully upheld its commitments under the Sino-British Joint Declaration of 1984;(3)ended its systematic oppression of Uighurs, Tibetans, and other ethnic groups;(4)retracted its unlawful claims in the South China Sea; and(5)released foreign hostages and wrongfully detained individuals in the People's Republic of China. (b)Rule of constructionNothing in this section may be construed to limit the period for which a visa may be issued to an applicant from Taiwan or a bona fide Hong Kong applicant.(c)Definition of bona fide Hong Kong applicantIn this section, bona fide Hong Kong applicant means an individual who—(1)(A)was a resident of the Hong Kong Special Administrative Region on December 31, 2018; or(B)(i)has been a resident of the Hong Kong Special Administrative Region during the entire 60-day period ending on the date on which the individual applies for a visa described in section 101(a)(15)(B) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(B)); and (ii)the Secretary of State certifies to Congress that the United States has no reason to believe that the individual is acting on behalf of the Government of the People’s Republic of China, or any entity controlled by the Government of the People’s Republic of China; (2)is a citizen of the People’s Republic of China; and(3)is not a citizen of any other country. 